Exhibit 99 - Press Release ANADIGICS ANNOUNCES THIRD QUARTER 2008 RESULTS Net Sales of $58.1 Million; down 27.8% sequentially and 2.4% From Year Ago Quarter GAAP Loss Per Share of ($0.26); Pro Forma EPS of Break-Even WARREN, N.J., October 22, 2008—ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the rapidly growing broadband wireless and wireline communications markets, reported third quarter 2008 net sales of $58.1 million, a decrease of 27.8% compared with net sales of $80.5 million in the prior quarter, and a decrease of 2.4% compared to net sales of $59.5 million in the year ago quarter. Net loss was $15.5 million, or $0.26 per share, compared with net income of $6.0 million, or $0.10 per diluted share, in the prior quarter and net income of $2.4 million, or $0.04 per diluted share, in the year ago quarter.Pro forma earnings for the third quarter 2008, which excludes non-GAAP adjustments of $15.4 million, was break even, compared with $11.6 million, or $0.18 per diluted share, in the prior quarter and $5.9 million, or $0.10 per diluted share, in the year ago quarter. The non-GAAP adjustments include stock-based compensation, impairment of auction rate securities, discontinued operations and charges for management separations, cancellations and impairments on equipment and inventory reserves associated with reduced demand. The details of the non-GAAP adjustments are disclosed in the accompanied financial statements. "Our third-quarter performance primarily reflects loss of market share”, said Gilles Delfassy, chairman and interim chief executiveofficer. “When we weren’t able to meet some of our customers’ increased demand during the past several quarters, they looked for other sources of supply. In addition, we missed the lower end of our revenue guidance due to a combination of rescheduled backlog orders reflecting the weaker economic environment, and internal execution issues. “We certainly have work to do to regain the trust and confidence of our customers, but I am optimistic. We are making the necessary changes to solidify our operations in order to deliver what our customers expect from us. I am also encouraged because customers continue to tell us that our products help them achieve superior performance. With improved operational performance and continued product differentiation, I’m confident we can regain our market position and resume revenue growth." As of September 27, 2008 cash and short and long-term marketable securities totaled $152.2 million compared with $161.4 million at June 28, 2008. “In light of the change in quarterly revenue along with the uncertain macroeconomic environment, we are taking immediate measures to realign our cost structure across the company," said Tom Shields, executive vice president and chief financial officer. “We believe that the results of these actions will have a significant impact on our operating performance in the near term without compromising our new product design and development.” Outlook for the Fourth Quarter 2008 Net sales for the fourth quarter 2008 are estimated to be in the range of $44 million to $46 million.Net sales at this level would represent an approximate 32% to 35% decrease on a comparable basis with fourth quarter 2007.Net loss per share on a GAAP basis for the fourth quarter 2008 is expected to approximate $0.19 to $0.21.Pro forma loss per share, excluding non-cash stock compensation expense, is expected to be in the range of approximately $0.12 - $0.14.The net loss and pro forma loss per share are based on an estimated diluted weighted average outstanding common share count of 61 million. The statements regarding outlook are forward looking and actual results may differ materially. Please see safe harbor statement at the end of the press release. This press release includes financial measures that are not in accordance with GAAP, consisting of non-GAAP, or pro forma, net income or loss and non-GAAP, or pro forma, income or loss per share. Management uses non-GAAP net income or loss and non-GAAP income or loss per share to evaluate the company's operating and financial performance in light of business objectives, for planning purposes, when publicly providing our business outlook and to facilitate period-to-period comparisons. ANADIGICS believes that these measures are useful to investors because they enhance investors' ability to review the company's business from the same perspective as the company's management and facilitate comparisons of this period's results with prior periods. These non-GAAP measures exclude charges related to stock-based compensation, impairment of auction rate securities, discontinued operations and charges unique to the third quarter of 2008 resulting from management separations, cancellations and impairments on equipment and inventory reserves associated with reduced demand. Non-GAAP measures are used by some investors when assessing the ongoing operating and financial performance of our Company. These financial measures are not in accordance with GAAP and may differ from non-GAAP methods of accounting and reporting used by other companies. Management acknowledges that stock-based compensation is a recurring cost and is an important part of our employee’s compensation and impacts their performance. However the expense is non-cash in nature and there are various valuation methodologies and assumptions used in determining stock-based compensation that may be unrelated to operations, such as volatility and current interest rates. The presentation of the additional information should not be considered a substitute for net income or loss or income or loss per share prepared in accordance with GAAP. Limitations of non-GAAP financial measures. The primary material limitations associated with the use of non-GAAP measures as compared to the most directly comparable GAAP financial measures are (i) they may not be comparable to similarly titled measures used by other companies in ANADIGICS industry, and (ii) they exclude financial information that some may consider important in evaluating our performance. We compensate for these limitations by providing reconciliations of reported net income or loss and income or loss per share to non-GAAP net income or net loss and non-GAAP income or loss per share, respectively, within this press release. Conference
